El Juez Asociado Se. Aldeet,
emitip la opinión del tribunal.
Se solicitó del Registrador de la Propiedad de Maya-güez la inscripción de la venta que don Víctor P. Martínez, por sí y por su esposa, hizo en la escritura núm. 127 de 12 de julio de 1915 de una finca rústica reseñada con la letra B perteneciente a la sociedad conyugal de ambos, pero el registrador la negó por el siguiente motivo.
“Denegado este documento, con vista de un poder, por no tener dicho poder facultades suficientes para enajenar bienes ganancia-les, y tomada anotación preventiva por 120 días, a los efectos legales, al folio 122 vto. del tomo 15 de Las Marías, finca No. 673, anotación letra A, con el defecto subsanable de no acreditarse que la 'señora Milagros de los Ríos y Avila fuera la esposa del señor Martínez y González, al adquirir éste la finca, entendiéndose esta denegatoria en cuanto a la finca letra B de este documento, de que únicamente se lia solicitado inscripción.”
Contra esa negativa interpuso el vendedor, don Víctor P. Martínez, este recurso gubernativo con súplica de ■ que ordenemos la inscripción solicitada, fundándose en que es procedente porque en el mismo registro se han hecho otras *581insceripciones aceptando ese mandato como suficiente por lo que ahora está impedido el registrador de calificarlo de nuevo y de rechazarlo; y porque no tenía necesidad de nin-guna clase de poder de su esposa ni necesitaba de su con-sentimiento expreso o genérico para vender bienes ganan-ciales, toda vez que habiendo contraído su matrimonio con ■ella cuando regía el Código Civil español, que no exigía tal consentimiento, aunque el mandato y la venta se otorgaron después de regir el Código Civil Revisado que exige tal consentimiento, este precepto no puede perjudicar su dere-cho adquirido bajo el anterior código de vender como ma-rido los bienes de la sociedad conyugal, en virtud de lo dis-puesto en el artículo tercero del Código Civil Revisado y de la primera de sirs disposiciones transitorias:
La escritura número 127 que motiva este recurso fué otorgada en 12 de julio de 1915 y por ella el marido, por sí y como apoderado de su esposa, vendió varias fincas y créditos a Emiliano Bauschamp. No tiene nota alguna de haber sido inscrita sino de haber sido relacionada en la inscripción de cierta finca y la negativa de inscripción que motiva este recurso. En cuanto a la escritura de mandato, cuya fecha es de 19 de febrero, 1909, ■ otorgada por la esposa del recu-rrente a favor de su marido, tiene dos notas del Registra-dor de la Propiedad de Mayagüez de haberse hecho rela-ción de él en dos inscripciones de una finca radicada en el barrio Las Marías, sin que conste que las inscripciones a que se refieren esas notas de relación sean de algunas de las fincas que fueron vendidas por la escritura número. 127 de 12 de julio de 1915.
Por lo expuesto vemos que la escritura de venta número. 127 uo ha sido inscrita, y aunque el mandato ha sido rela-cionado o tenido en cuenta para hacer la inscripción de cierta finca del barrio de Las Marías, que no consta sea al-guna de las que.son objeto de la expresada escritura, no es esto obstáculo- para que el registrador pueda calificar nue-*582vamente ese mandato al solicitarse la inscripción de una de las fincas vendidas por la escritura número 127 porque el impedimento de nueva calificación a que se refiere la reso-lución de este tribunal en el caso de Gerena v. El Registrador, 26 D. P. R. 87, es para documentos ya inscritos pero no para éste en que el documento de venta no- fia sido ins-crito, por lo que el registrador no está impedido al exami-nar el documento para inscribirlo, de calificar la suficien-cia del mandato que tenía el marido al otorgar esa escri-tura.
Examinemos el otro motivo del recurso.
El poder en cuya virtud el esposo vende en nombre de su consorte contiene una cláusula que dice así:
“Segunda.- — Para que compren, vendan, .permuten o hipotequen cualquiera clase de bienes de la señora compareciente, ya sean mue-bles, inmuebles, derechos reales y créditos," otorgando los contra-tos por documentos privados o públicos como fuesen necesarios para la validez y firmeza de cada uno de dichos contratos.”
Hemos resuelto en varias ocasiones que un poder en que la e'sposa faculta al marido para vender cualquiera clase de bienes, sin especificar los gananciales, no autoriza al apo-derado para vender los bienes gananciales de la esposa, en cuyas decisiones encuentra apoyo la negativa del registra-dor en este caso. The Juncos Central Co. v. El Registrador de Caguas, 29 D. P. R. 89, y casos en él citados; y el hecho de que el matrimonio se contrajera durante la vigen-cia del Código Civil español no es obstáculo para la aplica-ción a este caso del artículo 1328 del Código Civil Revisado que exige el consentimiento expreso de la esposa para los con-tratos de venta de -bienes inmuebles, pues como se dijo en el caso Amadeo v. El Registrador, 3 D. P. R. 262, en que se trataba de una venta hecha por el marido después de regir el Código Civil Revisado, si bien con arreglo a la primera de las disposiciones transitorias del nuevo Código Civil las modificaciones introducidas por el mismo no tienen efecto *583retroactivo, este principio no tiene aplicación al caso toda 'Vez que no se trata de aplicar el precepto del artículo 1328 del nuevo código a ningún contrato de igual origen cele-brado con arreglo a las leyes anteriores, ni de perjudicar nin-gún derecho adquirido al amparo de la legislación civil anterior vigente en la Isla, sino de aplicar un precepto nuevo del código referente a un caso también nuevo que cae de lleno bajo su régimen por haberse celebrado con mucha pos-terioridad a la fecha en que empezó a regir el expresado código.
Por las razones expuestas la nota del registrador debe ser confirmada.
Confirmada la. nota recurrida. ,
Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto.